DETAILED ACTION
This office action is based on the claim set submitted and filed on 06/07/2022.
Claims 1, 5-8, 12-15, and 19-20 have been amended.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically, with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).
Claims 1, 8, and 15, recite “in response to the risk score being above a first threshold and below a second threshold, modify[ing] one or more operating parameters of the medical device while the device is in use to mitigate a risk to the patient”.  As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in Applicant’s specification [0046], [0050]-[0051], discloses based on determining a risk is present based on risk score exceeding a threshold value, perform an action such as adjusting parameters of the device, while in [0051], the specification discloses if the risk score is above a first threshold but below a second threshold, the action can be to request additional authorization from the doctor or technician but not to adjust or modifying operating parameters as claimed. In addition, there is no explicit disclosure of adjusting or modifying the device parameters while the device is in use.
Claims 1, 8, and 15, recite “operate[ing] the medical device using the modified parameters”. As best understood, it appears that here is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in Applicant’s specification [0046], [0050]-[0051], discloses adjusting parameters of the medical device, while there is no explicit disclosure of the claimed function of operating the medical device using the modified parameters.
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are drawn to a method, Claims 8-14 are drawn to a system, and Claims 15-20 are drawn to an art of manufacturer/program, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for identifying risk associated with a procedure or intervention. This abstract idea could have been performed mentally but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient parameters based on collecting and analyzing patient data to determine a risk for which both the instant claims and the abstract idea are defined as mental process. 

The limitations of independent claims 1, 8, and 15 recite the steps for: 
“receive[ing] a procedure code for a patient; obtain[ing] patient medical data for the patient; analyze[ing] the patient medical data to identify one or more patient medical conditions and one or more other procedure codes; determine[ing] a risk score for the procedure code based on the one or more patient medical conditions and the one or more other procedure codes; compare[ing] the risk score to a plurality of thresholds, each threshold associated with a different action;”
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components.  The claim recites steps which in the context of this claim encompasses the user manually the ability to collect patient data, procedure code, analyzed the data and determine a risk associated with the procedure code which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer to implement the abstract idea for steps citing a process for collecting data through generic device(s) to be analyzed, evaluated, and determine an intervention risk, that are steps of observing, evaluating, judgment and opinion which is/are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims 1, 8, and 15 recite the additional elements such as “possessor, memory, computer readable medium/memory,” that implements the identified abstract idea, (see, Applicant, [0006], [0041], [0055-0056], [0060]). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). In addition, the claim recites the step “in response to the risk score being above a first threshold and below a second threshold, modify[ing] one or more operating parameters while the device is in use to mitigate a risk to the patient”, “operate[ing] the medical device using the modified parameters” that are analyzed as additional elements and is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra/ post extra-solution activity, see MPEP § 2106.05(g). Further, the element(s) effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components and adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0050). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims 1, 8, and 15 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. processor, memory); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and output). The generic computing elements (processor, memory) are known and conventional, (See, Applicant, 0019) and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-7, 9-14, and 16-20 include all of the limitations of claim(s) 1, 8, and 15, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 

As for claims 2, 7, 9, 14, and 16, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 3-5, 10-12, and 17-19, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “medical device, physiological sensor” that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “medical device, physiological sensor” to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The generic computing elements (medical device, physiological sensor) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions, (See, MPEP §2016.05(d)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more"). 
As for claims 6, 13, 20, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human mind with the aid of pen and paper but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “generate[ing]”, “transmit[ting]”. which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). These elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. the additional element of such as transmitting and amounts to more than mere instruction to apply the exception using generic computer component and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(ii), Symantec, TLI , and OIP Techs. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2020/0118654 A1 – “Daniel”) in view of Reiner (US 2011/0270623 A1)

Regarding Claim 1 (Currently Amended), Daniel teaches a computer-implemented method comprising:
receiving, by a processor, a procedure code for a patient, wherein the procedure code is associated with a medical device Daniel discloses a medical codes that include CPT codes [procedures codes] assigned to EMR data where an order for a procedure is injected into EMR and medical/procedure code is assigned [received] to orders for a patient procedure such as nuclear imaging procedure that is associated with medical nuclear imaging device and/or other types of medical devices such as echocardiogram, a computerized tomography (CT) scan, (Daniel: [0038], [0045], [0051]-[0052], [0056]-[0058], [claim 7])
obtaining, by the processor, patient medical data for the patient; Daniel discloses obtaining information about a patient comprising a pre-existing information such as in EMR information such as caregiver personal observation and patient questions and answers [0031], [0047], [0049], [0056], [0084], [claim 2])
analyzing the patient medical data to identify one or more patient medical conditions and one or more other procedure codes Daniel discloses data extracted from EMR and other records to identify previous diagnosis of a patient such as “hypertension” [identify one or more medical conditions] and recent interventions/procedures such as “PCI”, “MPI”, or other procedures [one or more other procedures code] (Daniel: [Fig. 5], [0041], [0057]-[0059], [0085], [claim 2])
determining a risk score for the procedure code based on the one or more patient medical conditions and the one or more other procedure codes Daniel discloses evaluating patient data and calculated patient risk score for determining a patient meets criteria for undergoing a medical procedure (e.g. cardiac nuclear imaging) or not such the actions can be appropriate (7-9), uncertain (4-6), and potentially inappropriate (1-3) [a risk score for the procedure code] (Daniel: [Fig. 8A-D], [0060]-[0062], [0067], [0085], [claim 2, 7])
comparing the risk score to a plurality of thresholds, each threshold associated with a different action; Daniel discloses a system applying rules to determine if an imaging procedure is appropriate for a particular patient or not and the system determines from the data entry for the dates of recency a risk score by comparing to different procedures such as comparing to the time span of most recent cardiac procedure, to most recent CABG, to most recent PCI, to most recent MPI [plurality of thresholds] (Daniel: [0085] [Claim 2, 7, 10, 11, 12]) 
in response to the risk score being above a first threshold and below a second threshold, Daniel discloses a system applying rules to determine a risk score for an imaging procedure to be appropriate for a particular patient or not by comparing to different procedures such as comparing to the time span of most recent cardiac procedure [first threshold], to most recent CABG [second threshold], to most recent PCI [third threshold], to most recent MPI [fourth threshold] where if the for example the most recent procedure is not with in two year span [risk score being above a first threshold] but within a five year span of the most recent CABG procedure [risk score below a second threshold], an action is determined (Daniel: [0085], [Claim 2, 7, 10, 11, 12])
However, Daniel discloses modification to device operation during implementation [while in use] [0039], however, Daniel does not expressly disclose an action based on patient safety risk is modifying operating parameters of the medical device and operating the device based on modified parameters.
Reiner teaches
in response to the risk score…, modifying one or more operating parameters of the medical device while the device is in use to mitigate a risk to the patient Reiner discloses based on retrieving a patient historical imaging studies (e.g. CT) performed and time periods to determine the patient risk to radiation dose (e.g. carcinogenesis risk), a program provides data includes a conventional imaging parameters and derives a protocol optimization [modifying] providing maximal dose reduction according to a scheme that includes acquisition parameter, image processing, etc. [operation parameters] (Reiner: [0011]-[0013], [0080], [0097], [0123]-[0124], [0192]
operating the medical device using the modified parameters Reiner discloses based on selecting protocol optimization schema that includes the protocol optimized parameters [modified parameters], the examination using the imaging device will be performed based on the protocol scheme (Reiner: [0210]-[0216], [0219]-[0220]) 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Daniel to incorporate among the disclosed actions for patient safety, an action to optimize [modify] device parameters based on patient risk concerns, as taught by Reiner which can help improve patient safety, quality, and accountability (Reiner: [0005]).

Regarding Claim 2 (Original), the combination of Daniel and Reiner teaches the computer-implemented method of Claim 1, further comprising:
receiving updated patient medical data Daniel discloses newly entered or additional data entry provided [updated patient medical data] to include patient history, recent procedure, and/or missing data (Daniel: [0068]-[0069], [0086], [0095], [claim 2, 7]) 
analyzing the updated patient medical data to determine a change in the one or more patient medical conditions Daniel discloses once new [updated] data is received, the data will be processed or repurposes [analyzing] using the new data (Daniel: [0069], [0087], [0095], [claim 7]); 
updating the risk score based on the change in the one or more patient medical conditions Daniel discloses based on processing the new data, medical procedure order will be adjusted and provide if the procedure, for example, is appropriate [updating the risk score] (Daniel: [0095], [claim 7]).

Regarding Claim 3 (Original), the combination of Daniel and Reiner teaches the computer-implemented method of Claim 2, wherein the updated patient medical data comprises data associated with a procedure performed on the patient by the medical device Daniel discloses newly or most recent [updated] collected data comprising medical producer performed by a device such as Echo test which is performed using ultrasound, a Nuclear Imaging Procedure (NIP) using PET, Myocardial Perfusion Imaging (MPI), and/or Cardiac Catheterization (CATH) (Daniel: [0039], [0041], [0095], [claim 7, 8]).

Regarding Claim 5 (Currently Amended), the combination of Daniel and Reiner teaches the computer-implemented method of Claim 1, wherein the different actions comprise disabling a medical device associated with the procedure code Daniel discloses using patient data analysis and when a procedure is inappropriate for the patient, the system is adapted not to initiate an order for nuclear imaging procedure which does not provide an authorization to unlock nuclear imaging device [disabling a medical device] (Daniel: [0015], [0042], [0044]-[0045], [0063], [claim 2, 7, 13, 18]).

Regarding Claim 6 (Currently Amended), the combination of Daniel and Reiner teaches the computer-implemented method of Claim 1, wherein the different actions comprise generating and transmitting an alert Daniel discloses an analysis of patient data indicates a risk level, such as “inappropriate”, of nuclear imaging procedure and prompt to the provider [generating and transmitting an alert] (Daniel: [claim 7, 18])

Regarding Claim 7 (Currently Amended), the combination of Daniel and Reiner teaches the computer-implemented method of Claim 1, wherein the different actions comprises requesting updated medical data for the patient Daniel discloses NUC module requires some data that is/are not extracted from a patient EMR to be provided, for example by healthcare provider, and prompts to the provider a message to provide the needed data [requesting updated medical data] or providing the most recent data in order to finish processing (Daniel: [0068]-[0069], [0084], [0086], [0094], [0095], [claim 2, 7])

Regarding Claim 8 (Currently Amended), Daniel teaches a system comprising:
a processor communicatively coupled to a memory (Daniel: [0098]), the processor configured to:
the claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 9-10 and 12-14, the claims recite substantially similar limitations to claim 2-3 and 5-7, as such, are rejected for similar reasons as given above.

Regarding Claim 15 (Currently Amended), Daniel teaches a computer program product for device safety comprising a computer readable storage medium having program instructions embodied therewith (Daniel: [0100]), the program instructions executable by a processor to cause the processor to perform a method comprising:
the claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 16-17 and 19-20, the claims recite substantially similar limitations to claim 2-3 and 5-6, as such, are rejected for similar reasons as given above.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2020/0118654 A1 – “Daniel”) in view of Reiner (US 2011/0270623 A1) in view of Walker et al. (US 2020/0395126 A1 – “Walker”) 

Regarding Claim 4 (Original), the combination of Daniel and Reiner teaches the computer-implemented method of Claim 2, wherein the updated patient medical data comprises physiological data, from a physiological sensor, for the patient Daniel discloses gathering new vital signs [physiological data] for the patient to provide a recommendation for the intervention (Daniel: [0077], [0094]).
However, the combination of Daniel and Reiner does not expressly discloses using a from physiological sensor.
Walker discloses medical data comprising physiological data collected by a sensor(s) Walker: [0115], [0117]-[0118], [0160], [0162], [0165])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Daniel and Reiner to incorporate using sensor for collecting physiological data, as taught by Walker which can help improve patient safety (Walker: [0105]).

Regarding Claim 11 and 18, the claims recite substantially similar limitations to claim 4, as such, are rejected for similar reasons as given above.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues the substance:
Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 6-7. 
In response to the applicant argument that the amended claims features “submits that no human actor could be wirelessly connected and communicatively coupled between a biometric sensor and a controller”, as recited, Examiner respectfully disagree. The claims are given their broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. Applicant argued that the human actor cannot practically perform a wireless communication and the Examiner assets that the argued feature is not part of the abstract idea and has been analyzed under step 2AP2 as an addition element that amounts to insignificant extra-solution activity.
Hence, Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.

Applicant argument with respect to the 35 U.S.C. § 102 rejection on pages 8-9.
In light of the claim amendment, Daniel does not expressly disclose the feature for modifying the operation parameters of medical device. Accordingly, Examiner withdraws the 102 rejection.
 
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 9.
In response to the Applicant argument that the amended limitations are not taught by the combination of references, Examiner asserts that the Applicant argument is directed to a new added feature that was not examined and searched in the prior OA. In light of the new amended features, Examiner added a new reference “Reiner” teaching the amended limitation(s).
Therefore, Applicant’s argument regarding the references is moot. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626